


Exhibit 10.3


DYAX CORP.
AMENDED AND RESTATED 1995 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT CERTIFICATE
(Employees)
Certificate Number: RSU- ________________    ________________ Units


This Restricted Stock Unit Certificate (this “Certificate”) confirms that Dyax
Corp. (“Dyax” or the “Company”), a Delaware corporation, has on the date set
forth below (the “Award Date”) granted to the person named below (“Participant”)
an award (the “Award”) of the number of Restricted Stock Units (the "Units") set
forth below, pursuant to the Company’s Amended and Restated 1995 Equity
Incentive Plan (the “Plan”) and conditioned on the Participant’s acceptance of
this Award as contemplated below. Each Restricted Stock Unit represents the
right to receive one share of the Company’s Common Stock, par value $0.01 per
share (the “Common Stock”), subject to the terms and conditions of Restricted
Stock Units.


Award Date:    _________________________________            


Name of Participant:    _________________________________


Address:    _________________________________
    
Social Security No.:    _________________________________


Number of Units:    _________________________________


Vesting Schedule:
Shares in each period will become fully vested on the date shown.

    
Shares            Full Vest    
________________     ________________    


Automatic Sell-to-Cover:
When shares of Common Stock are issued upon each vesting date of the Award, a
portion of the shares sufficient to cover the required tax withholding on
vesting will be sold automatically and the proceeds delivered to Dyax pursuant
to the terms and conditions of Restricted Stock Units.

    
By acceptance of this Award, Participant agrees to all the terms and conditions
hereof, including, without limitation, those set forth in the Plan.
 
DYAX CORP.


By: _______________________________
       Title:



The undersigned hereby accepts this Award and confirms that by its terms it is
subject to provision for an Automatic Sell-to-Cover instruction to cover the
required tax withholding on any vesting and settlement of this Award.


PARTICIPANT:


___________________________________________
{Signature}




Date: ______________________________________
{Only to be accepted outside of blackout periods}





--------------------------------------------------------------------------------




TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS ("UNITS")
1.
(2015 Form)The Plan. In the event of any conflict between the terms of the Plan
and this Award, the terms of the Plan shall govern. The Committee administers
the Plan and its determinations regarding the operation of the Plan are final.
Subject to the limitations set forth in the Plan, the Committee may amend the
Plan or this Award. Capitalized terms used but not defined herein shall have the
meaning set forth in the Plan. Copies of the Plan may be obtained upon written
request without charge from the Treasurer of Dyax.

2.No Rights as Stockholder or Employee. Participant shall not have any of the
rights or privileges of a stockholder of Dyax with respect to the Units granted
pursuant to this Award unless and until shares of Common Stock have been issued
and delivered to Participant. No adjustments shall be made for dividends or
distributions or other rights for which the record date is prior to the date
such shares of Common Stock are issued. The rights of Participant with respect
to the Restricted Stock Units shall remain forfeitable at all times prior to the
date on which such rights vest in accordance with Sections 4, 5 and 6 below.
Participant shall not have any rights to continued employment by Dyax or its
Affiliates by virtue of the grant of this Award.
3.Conversion of Units: Issuance of Common Stock. No shares of Common Stock shall
be issued to Participant prior to the date on which the Units vest in accordance
with Sections 4, 5 and 6. Subject to Section 10, Dyax shall deliver to
Participant, on or promptly after each vesting date set forth on the cover of
this Certificate, the shares of Common Stock represented by the whole Units that
vest on such date, less any shares withheld pursuant to Section 8 below. The
value of any fractional Unit shall be paid in cash at the time the certificate
is delivered to Participant. The shares of Common Stock issued on conversion of
vested Units shall be free of all restrictions on transferability and forfeiture
under this Award.
4.Vesting. Subject to the terms and conditions of this Award, the Units shall
vest and be settled according to the Vesting Schedule set forth on the cover of
this Certificate, so long as Participant remains continuously employed by Dyax
until the corresponding vesting date for the Units.
5.Change in Control. As provided in the Plan, in the event of a Change in
Control affecting Dyax’s outstanding Common Stock, the Committee shall equitably
adjust the number and kind of shares subject to this Award or make provision for
a cash payment. If such Change in Control involves a consolidation or merger of
Dyax with another entity, the sale or exchange of all or substantially all of
the assets of Dyax or a reorganization or liquidation of Dyax, then in lieu of
the foregoing, the Committee may in its discretion accelerate or waive any
vesting period. In the event that an Award is not fully vested upon a Change in
Control, then if the Company, the successor corporation or a parent or
subsidiary of the successor corporation terminates the Participant’s employment
other than for Cause, Disability or death within twelve (12) months following a
Change in Control, then any vesting period shall be automatically waived and
accelerated in full.
6.Termination of Employment. If, prior to vesting of the Units pursuant to
Section 4 or 5, Participant ceases to be an employee of Dyax for any reason
(voluntary or involuntary), then Participant’s rights to all of the unvested
Units shall be immediately and irrevocably forfeited.
7.Restriction on Transfer. The Units are not transferable by Participant
otherwise than by will or the laws of descent and distribution. The naming of a
Designated Beneficiary does not constitute a transfer.
8.Income Tax Matters. Participant shall pay to Dyax, or make provision
satisfactory to Dyax for payment of, any taxes required by law to be withheld in
respect of the Units subject to this Award no later than the date of the event
creating the tax liability. In order to comply with all applicable federal or
state income tax laws or regulations, Dyax may take such action as it deems
appropriate to ensure that all applicable taxes are withheld or collected from
Participant. In Dyax’s discretion, such tax obligations may be paid in whole or
in part by having Dyax withhold a portion of the shares of Common Stock
otherwise to be delivered valued at their Fair Market Value, or to the extent
permitted by law, deducting any such tax obligations from any payment of any
kind otherwise due to Participant, including wages or other cash compensation.
Unless Participant provides advance notice to Dyax in accordance with its
requirements and Participant pays, or otherwise properly instructs Dyax to
withhold, amounts sufficient for Participant's tax withholding obligations, Dyax
shall have the right, but not the obligation, to withhold shares of common stock
to pay such tax obligations.
9.409A. In the event that the Committee determines that any amounts will be
immediately taxable to Participant under Section 409A of the Code and related
Department of Treasury guidance (or subject Participant to a penalty tax) in
connection with the grant or vesting of the Restricted Stock Units or any
provision of this Award or the Plan, Dyax may (i) adopt such amendments to this
Award (having prospective or retroactive effect), that the Committee determines
to be necessary or appropriate to preserve the intended tax treatment of the
Units and/or (ii) take such other actions as the Committee determines to be
necessary or appropriate to comply with the requirements of Section 409A of the
Code and related Department of Treasury guidance, including such Department of
Treasury guidance and other interpretive materials as may be issued after the
date on which such Units were granted.
10.Conditions for Issuance of Shares; Sell to Cover Tax Withholding. Dyax shall
not be required to deliver any shares of Common Stock upon vesting of any Units
until (i) such shares Stock have been admitted to listing on all stock exchanges
on which the Common Stock is then listed; (ii) the requirements of any federal
or state securities laws, rules or regulations or other laws or rules (including
the rules of any securities exchange) as may be determined by Dyax to be
applicable are satisfied and (iii) Dyax has instructed the on-line broker for
the Plan to sell automatically and deliver to Dyax the proceeds of a portion of
the shares having sufficient value to cover all required tax withholdings (an
“Automatic Sell-to-Cover”), and such portion is withheld and sold; provided,
however, that Dyax may only delay delivery of shares of Common Stock under
clauses (i) and (ii) to the extent that such deferral complies with the
provisions of Section 409A of the Code and related Department of Treasury
guidance. Except as provided in the preceding sentence, in no event will shares
of Common Stock be delivered later than the date that is two and one-half (2½)
months from the end of the calendar year in which the applicable Restricted
Stock Units vest. Any certificates representing shares of Common Stock delivered
under this Award may contain such legends as counsel for Dyax shall consider
reasonable to comply with any applicable law.
11.Notices. Any written notices provided for in this Award that are sent by mail
shall be deemed received three business days after mailing, but not later than
the date of actual receipt. Notices shall be directed, if to Participant, at the
Participant’s address indicated by Dyax’s records and, if to Dyax, at Dyax’s
principal executive office.
12.Miscellaneous. The right of Participant to receive shares of Common Stock
pursuant to this Award is an unfunded and unsecured obligation of Dyax. The
Participant shall have no rights under this Award other than those of an
unsecured general creditor of Dyax. Subject to the restrictions on transfer set
forth herein, this Award shall be binding upon and inure to the benefit of the
heirs, legatees, legal representatives, successors and assigns of the parties
hereto.
13.Governing Law. This Award shall be governed by and construed in accordance
with the laws of the State of Delaware and applicable federal law, without
regard to applicable conflicts of laws.
14.Severability. If one or more of the provisions of this Award shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Award to be construed so as to foster the
intent of this Award and the Plan.
15. Certain Definitions. Capitalized terms that are not defined in the Plan or
herein shall have the meanings set forth below:
"Cause" shall mean:




--------------------------------------------------------------------------------




(a) the willful and continued failure by the Participant to perform his or her
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental illness), as determined by the Company; or
(b) any act of material misconduct (including insubordination) or the commission
of any act of dishonesty or moral turpitude in connection with the Participant’s
employment, as determined by the Company; or
(c) the Participant’sonviction or plea of nolo contendere of a felony or a crime
involving moral turpitude.
"Change in Control" shall mean an event or occurrence set forth in any one or
more of subsections (a) through (d) below:
(a) any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership of stock in the Company) is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly (other
than as a result of acquisitions of such securities from the Company), of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company's then outstanding securities entitled to
vote generally in the election of directors;
(b) individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company's stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) shall be, for
purposes of this Agreement, considered to be a member of the Incumbent Board;
(c) the consummation of a merger, share exchange or consolidation of the Company
or any subsidiary of the Company with any other entity (each a "Business
Combination"), other than (A) a Business Combination that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) beneficial ownership, directly or
indirectly, of a majority of the combined voting power of the Company or the
surviving entity (including any person that, as a result of such transaction,
owns all or substantially all of the Company's assets either directly or through
one or more subsidiaries) outstanding immediately after such Business
Combination or (B) a merger, share exchange or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as defined above) is or becomes the beneficial owner of fifty percent
(50%) or more of the combined voting power of the Company's then outstanding
securities; or
(d) the stockholders of the Company approve (A) a plan of complete liquidation
of the Company; or (B) an agreement for the sale or disposition by the Company
of all or substantially all of the Company's assets but excluding a sale or
spin-off of a product line, business unit or line of business of the Company if
the remaining business is significant as determined by the Company's board of
directors in its sole discretion.
"Disability" shall mean the Participant shall have been deemed "disabled" by the
institution appointed by the Company to administer the Company's Long-Term
Disability Plan (or successor plan).


Adopted 7/21/15






